FIRST DISTRICT COURT OF APPEAL
                STATE OF FLORIDA
                  _____________________________

                          No. 1D17-5063
                  _____________________________

CHARLES W. BURNSED,

    Petitioner,

    v.

FLORIDA COMMISSION ON
OFFENDER REVIEW,

    Respondent.
                  _____________________________


Petition for Writ of Certiorari—Original Jurisdiction.


                         August 9, 2019


      ON MOTION FOR REHEARING AND REHEARING EN BANC

PER CURIAM.

     We deny Petitioner’s motion for rehearing and rehearing en
banc but write to address one of Petitioner’s arguments. In one
ground of the motion, Petitioner argues that this Court erred in
failing to consider Packingham v. North Carolina, 137 S. Ct. 1730
(2017), which he submitted as supplemental authority. He argues
that the case established that denying sex offenders access to the
internet is an unconstitutional denial of his First Amendment
right to free speech.
     We disagree with Petitioner’s analysis of Packingham. The
statute at issue in that case made it a felony for a registered sex
offender “to access a commercial social networking Web site where
the sex offender knows that the site permits minor children to
become members or to create or maintain personal Web pages.”
137 S. Ct. at 1733. Packingham was indicted for violating this
statute and moved to dismiss on grounds that the charge against
him violated the First Amendment. Id. at 1734. The United States
Supreme Court found the law was invalid, as it prevented sex
offenders from engaging in the legitimate exercise of their First
Amendment rights, and the government had not met its burden to
show that the law was necessary or legitimate to serve its purpose.
Id. at 1737.

     The law at issue in Packingham applied to sex offenders who
had finished serving their sentences, and a violation of the statute
was a felony offense. In contrast, the prohibition at issue in the
present case was a condition of Petitioner’s conditional release.
Federal courts have declined to find that the reasoning in
Packingham applies to conditions of supervised release. See
United States v. Carson, 924 F.3d 467, 473 (8th Cir. 2019) (citing
cases). See also United States v. Knights, 534 U.S. 112, 119 (2001)
(“Inherent in the very nature of probation is that probationers ‘do
not enjoy “the absolute liberty to which every citizen is entitled.”’
Just as other punishments for criminal convictions curtail an
offender’s freedoms, a court granting probation may impose
reasonable conditions that deprive the offender of some freedoms
enjoyed by law-abiding citizens.” (citations omitted)).

     The Supreme Court’s decision in Packingham does not change
our conclusion that the Commission had discretionary authority to
impose any conditions of conditional release that it deemed
warranted. See Grace v. Fla. Parole Comm’n, 985 So. 2d 1213,
1214-15 (Fla. 1st DCA 2008).

   All of Petitioner’s motions are otherwise denied, and the
Commission’s motion to strike is denied as moot.

RAY, C.J., and B.L. THOMAS and MAKAR, JJ., concur.



                                 2
                 _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________


Charles W. Burnsed, pro se, Petitioner.

Rana Wallace, General Counsel, Commission on Offender Review,
Tallahassee, for Respondent.




                                3